Petition for Writ of Mandamus and Writ of Habeas Corpus Dismissed in Part
and Denied in Part, and Memorandum Opinion filed August 14, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00639-CR



                    IN RE PATRICIA ANN POTTS, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                      County Criminal Court at Law No. 2
                            Harris County, Texas
                        Trial Court Cause No. 1970525

                         MEMORANDUM OPINION

      On August 7, 2014, relator Patricia Ann Potts filed a petition for writ of
mandamus and writ of habeas corpus in this court. See Tex. Gov’t Code § 22.221;
see also Tex. R. App. P. 52. In the petition, relator alleges that she is falsely
imprisoned in the Harris County Jail, and has been deprived of her rights to a jury
trial and a speedy trial. Relator asks this court to compel her release from custody,
and to compel the Honorable Bill Harmon, presiding judge of the County Criminal
Court at Law Number 2 of Harris County, to provide relator a jury trial
immediately.

      We are unable to consider relator’s request for habeas corpus relief, because
this court has no original habeas corpus jurisdiction in criminal law matters. See
Tex. Gov’t Code § 22.221(d) (providing original habeas jurisdiction to the courts
of appeals where a relator’s liberty is restrained by virtue of an order, process, or
commitment issued by a court or judge in a civil case). Original jurisdiction to
grant a writ of habeas corpus in a criminal case is vested in the Court of Criminal
Appeals, the district courts, the county courts, or a judge of those courts. Tex. Code
Crim. Proc. art. 11.05. Although this court has jurisdiction in certain circumstances
to consider an interlocutory appeal of the denial of an application for a pretrial writ
of habeas corpus, that jurisdiction exists only where the issue raised is cognizable
in habeas. See Ex parte Morales, 416 S.W.3d 546, 548 (Tex. App.—Houston [14th
Dist.] 2013, pet. ref’d). A pretrial writ of habeas corpus may not be used to assert
the right to a speedy trial. See Ex parte Weise, 55 S.W.3d 617, 620 (Tex. Crim.
App. 2001). Moreover, there is no indication that relator has filed an application
for a writ of habeas corpus with the trial court. Accordingly, we dismiss relator’s
petition for want of jurisdiction insofar as relator seeks a writ of habeas corpus.

      With regards to relator’s request for mandamus relief, she has not satisfied
her burden to demonstrate entitlement to such relief. “The relator generally must
bring forward all that is necessary to establish a claim for relief.” In re Potts, 399
S.W.3d 685, 686 (Tex. App.—Houston [14th Dist.] 2013, orig. proceeding); see
also Tex. R. App. P. 52.3(k)(1)(a), 52.7(a)(1). Relator asserts in her petition that
she has been denied her rights to a jury trial and a speedy trial. But, relator has not
                                           2
provided this court any documentation along with her petition that pertains to her
jury trial complaint. And, the only documentation she provides in support of her
speedy trial claim is a copy of a case reset form that is neither certified nor sworn
as the Rules of Appellate Procedure require. See Tex. R. App. P. 52.3(k)(1)(A).
Moreover, there is no documentation that relator first presented her complaints to
the trial court. “Mandamus relief generally requires a predicate request for an
action and a refusal of that request.” In re Le, 335 S.W.3d 808, 814 (Tex. App.—
Houston [14th Dist.] 2011, orig. proceeding). Because relator has not demonstrated
her entitlement to mandamus relief, we deny the remainder of relator’s petition.

      Therefore, we dismiss relator’s petition for writ of habeas corpus for lack of
jurisdiction and we deny relator’s petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3